

	

		II

		109th CONGRESS

		2d Session

		S. 2657

		IN THE SENATE OF THE UNITED

		  STATES

		

			April 26, 2006

			Mr. Santorum (for

			 himself and Mr. Bayh) introduced the

			 following bill; which was read twice and referred to the

			 Committee on Banking, Housing, and Urban

			 Affairs

		

		A BILL

		To extend the Iran and Libya Sanctions Act

		  of 1996

	

	

		1.Short titleThis Act may be cited as the

			 Iran Sanctions Extension Act of

			 2006.

		2.Extension of

			 authorities regarding sanctions on IranSection 13(b) of the Iran and Libya

			 Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. 1701 note) is amended by

			 striking 10 years and inserting 15 years.

		

